DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 10/31/2018. It is noted, however, that applicant has not filed a certified English translation of the JP-2018205070 application as required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded the non-English application.

Citation of Relevant Prior Art
Japan, JP-2018073947-A, 05/2018, Yoshida et al. 
Japan, JP-2009252873-A, 10/2009, Otsuka et al. 
Takahara, Yoshihiro, and Nobutaka Narita. “Classification of Crystallization Process of Fe–B–Si Amorphous Alloys by Electrical Resistivity and Calorimetric Measurements.” Materials Transactions, JIM, vol. 41, no. 8, 2000, pp. 1077–1081. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Otsuka (JP-62256411-A). 

Regarding Claim 1, the examiner points out that the main component given within (1), having the caveats (2) through (14) is shown below:

                        
                            
                                
                                    
                                        
                                            (
                                            F
                                            e
                                        
                                        
                                            (
                                            1
                                            -
                                            
                                                
                                                    ∝
                                                    +
                                                    β
                                                
                                            
                                            )
                                        
                                    
                                    
                                        
                                            X
                                            1
                                        
                                        
                                            α
                                        
                                    
                                    
                                        
                                            X
                                            2
                                        
                                        
                                            β
                                        
                                    
                                    )
                                
                                
                                    (
                                    1
                                    -
                                    
                                        
                                            a
                                            +
                                            b
                                            +
                                            c
                                            +
                                            d
                                            +
                                            e
                                            +
                                            f
                                        
                                    
                                    )
                                
                            
                            
                                
                                    M
                                
                                
                                    a
                                
                            
                            
                                
                                    B
                                
                                
                                    b
                                
                            
                            
                                
                                    P
                                
                                
                                    c
                                
                            
                            
                                
                                    S
                                    i
                                
                                
                                    d
                                
                            
                            
                                
                                    C
                                
                                
                                    e
                                
                            
                            
                                
                                    S
                                
                                
                                    f
                                
                            
                        
                                                (1)
                        
                            X
                            1
                             
                            i
                            s
                             
                            o
                            n
                            e
                             
                            o
                            r
                             
                            m
                            o
                            r
                            e
                             
                            o
                            f
                             
                            C
                            o
                             
                            a
                            n
                            d
                             
                            N
                            i
                        
                                                                  (2)
                        
                            X
                            2
                             
                            i
                            s
                             
                            o
                            n
                            e
                             
                            o
                            r
                             
                            m
                            o
                            r
                            e
                             
                            o
                            f
                             
                            A
                            l
                            ,
                             
                            M
                            n
                            ,
                             
                            A
                            g
                            ,
                             
                            Z
                            n
                            ,
                             
                            S
                            n
                            ,
                             
                            A
                            s
                            ,
                             
                            S
                            b
                            ,
                             
                            C
                            u
                            ,
                             
                            C
                            r
                            ,
                             
                            B
                            i
                            ,
                             
                            N
                            ,
                             
                            O
                            ,
                             
                            a
                            n
                            d
                             
                            r
                            a
                            r
                            e
                             
                            e
                            a
                            r
                            t
                            h
                             
                            e
                            l
                            e
                            m
                            e
                            n
                            t
                            s
                        
                         (3)
                        
                            M
                             
                            i
                            s
                             
                            o
                            n
                            e
                             
                            o
                            r
                             
                            m
                            o
                            r
                            e
                             
                            o
                            f
                             
                            N
                            b
                            ,
                             
                            H
                            f
                            ,
                             
                            Z
                            r
                            ,
                             
                            T
                            a
                            ,
                             
                            M
                            o
                            ,
                             
                            W
                            ,
                             
                            T
                            i
                            ,
                             
                            a
                            n
                            d
                             
                            V
                        
                                                (4)
                        
                            0
                            ≤
                            a
                            ≤
                            0.160
                        
                                                                                  (5)
                        
                            0.20
                            ≤
                            b
                            ≤
                            0.200
                        
                                                                               (6)
                        
                            0
                            ≤
                            c
                            ≤
                            0.150
                        
                                                                                  (7)
                        
                            0
                            ≤
                            d
                            ≤
                            0.060
                        
                                                                                  (8)
                        
                            0
                            ≤
                            e
                            ≤
                            0.030
                        
                                                                                  (9)
                        
                            0.0010
                            ≤
                            f
                            ≤
                            0.030
                        
                                                                          (10)
                        
                            0.005
                            ≤
                            f
                            /
                            b
                            ≤
                            1.50
                        
                                                                          (11)
                        
                            α
                            ≥
                            0
                        
                                                                                      (12)
                        
                            β
                            ≥
                            0
                        
                                                                                      (13)
                        
                            0
                            ≤
                            α
                            +
                            β
                            ≤
                            0.50
                        
                                                                            (14)

The examiner points out that in giving this claim the broadest reasonable interpretation, caveats (2) - (5), (6) - (9), and (12) - (14) can be removed since these values include a zero amount; and (1) can be simplified into (15) as shown below.  

                        
                            
                                
                                    F
                                    e
                                
                                
                                    (
                                    1
                                    -
                                    
                                        
                                            (
                                            0.02
                                            -
                                            0.2
                                            )
                                            +
                                            (
                                            0.001
                                            -
                                            0.03
                                            )
                                        
                                    
                                    )
                                
                            
                            
                                
                                    B
                                
                                
                                    (
                                    0.02
                                    -
                                    0.2
                                    )
                                
                            
                            
                                
                                    S
                                
                                
                                    (
                                    0.001
                                    -
                                    0.03
                                    )
                                
                            
                        
                                             (15)

Otsuka teaches a composition being Nd12.5Fe77.7B5.8S4 of which is considered to read upon the instant claim (original document, page 34, table at the top of the page). Specifically, caveats (2)-(14) are satisfied, e.g., caveat (4) requires that “M” can be Nb, and further caveat (5) requires this element be present in an amount of 0 to 16 at%. Caveat (6) requires that B is present in an amount of 2% to 20 at%; and caveat (10) requires that S is present in an amount of 0.1 to 3 at%. Further, caveat (11) requires that the ratio of S to B is between 0.005 and 1.5, in this case 4/5.8 = 0.69 of which is within the boundaries of this requirement. The disclosure in a piece of prior art of any value within a claimed range is anticipation of the claimed range (In re Wertheim 191 USPQ 30, 1000 (CCPA 1976)). 
Regarding Claim 8, Otsuka teaches an amount of Fe being included in an amount of 77.7 at% (original document, page 34, table at the top of the page) and further does not teach any element X1, or X2 within the example relied upon. Thus, the teachings of Otsuka meet the limitations of the instant claim. The disclosure in a piece of prior art of any value within a claimed range is anticipation of the claimed range (In re Wertheim 191 USPQ 30, 1000 (CCPA 1976)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kazuo (JP-08064408-A). 

Regarding Claim 1, the examiner points out that the main component given within (1), having the caveats (2) through (14) as shown below:

                        
                            
                                
                                    
                                        
                                            (
                                            F
                                            e
                                        
                                        
                                            (
                                            1
                                            -
                                            
                                                
                                                    ∝
                                                    +
                                                    β
                                                
                                            
                                            )
                                        
                                    
                                    
                                        
                                            X
                                            1
                                        
                                        
                                            α
                                        
                                    
                                    
                                        
                                            X
                                            2
                                        
                                        
                                            β
                                        
                                    
                                    )
                                
                                
                                    (
                                    1
                                    -
                                    
                                        
                                            a
                                            +
                                            b
                                            +
                                            c
                                            +
                                            d
                                            +
                                            e
                                            +
                                            f
                                        
                                    
                                    )
                                
                            
                            
                                
                                    M
                                
                                
                                    a
                                
                            
                            
                                
                                    B
                                
                                
                                    b
                                
                            
                            
                                
                                    P
                                
                                
                                    c
                                
                            
                            
                                
                                    S
                                    i
                                
                                
                                    d
                                
                            
                            
                                
                                    C
                                
                                
                                    e
                                
                            
                            
                                
                                    S
                                
                                
                                    f
                                
                            
                        
                                                (1)
                        
                            X
                            1
                             
                            i
                            s
                             
                            o
                            n
                            e
                             
                            o
                            r
                             
                            m
                            o
                            r
                            e
                             
                            o
                            f
                             
                            C
                            o
                             
                            a
                            n
                            d
                             
                            N
                            i
                        
                                                                  (2)
                        
                            X
                            2
                             
                            i
                            s
                             
                            o
                            n
                            e
                             
                            o
                            r
                             
                            m
                            o
                            r
                            e
                             
                            o
                            f
                             
                            A
                            l
                            ,
                             
                            M
                            n
                            ,
                             
                            A
                            g
                            ,
                             
                            Z
                            n
                            ,
                             
                            S
                            n
                            ,
                             
                            A
                            s
                            ,
                             
                            S
                            b
                            ,
                             
                            C
                            u
                            ,
                             
                            C
                            r
                            ,
                             
                            B
                            i
                            ,
                             
                            N
                            ,
                             
                            O
                            ,
                             
                            a
                            n
                            d
                             
                            r
                            a
                            r
                            e
                             
                            e
                            a
                            r
                            t
                            h
                             
                            e
                            l
                            e
                            m
                            e
                            n
                            t
                            s
                        
                         (3)
                        
                            M
                             
                            i
                            s
                             
                            o
                            n
                            e
                             
                            o
                            r
                             
                            m
                            o
                            r
                            e
                             
                            o
                            f
                             
                            N
                            b
                            ,
                             
                            H
                            f
                            ,
                             
                            Z
                            r
                            ,
                             
                            T
                            a
                            ,
                             
                            M
                            o
                            ,
                             
                            W
                            ,
                             
                            T
                            i
                            ,
                             
                            a
                            n
                            d
                             
                            V
                        
                                                (4)
                        
                            0
                            ≤
                            a
                            ≤
                            0.160
                        
                                                                                  (5)
                        
                            0.20
                            ≤
                            b
                            ≤
                            0.200
                        
                                                                               (6)
                        
                            0
                            ≤
                            c
                            ≤
                            0.150
                        
                                                                                  (7)
                        
                            0
                            ≤
                            d
                            ≤
                            0.060
                        
                                                                                  (8)
                        
                            0
                            ≤
                            e
                            ≤
                            0.030
                        
                                                                                  (9)
                        
                            0.0010
                            ≤
                            f
                            ≤
                            0.030
                        
                                                                          (10)
                        
                            0.005
                            ≤
                            f
                            /
                            b
                            ≤
                            1.50
                        
                                                                          (11)
                        
                            α
                            ≥
                            0
                        
                                                                                      (12)
                        
                            β
                            ≥
                            0
                        
                                                                                      (13)
                        
                            0
                            ≤
                            α
                            +
                            β
                            ≤
                            0.50
                        
                                                                            (14)

The examiner points out that in giving this claim the broadest reasonable interpretation, caveats (2) - (5), (6) - (9), and (12) - (14) can be removed since these values include a zero amount; and (1) can be simplified into (15) as shown below.  

                        
                            
                                
                                    F
                                    e
                                
                                
                                    (
                                    1
                                    -
                                    
                                        
                                            (
                                            0.02
                                            -
                                            0.2
                                            )
                                            +
                                            (
                                            0.001
                                            -
                                            0.03
                                            )
                                        
                                    
                                    )
                                
                            
                            
                                
                                    B
                                
                                
                                    (
                                    0.02
                                    -
                                    0.2
                                    )
                                
                            
                            
                                
                                    S
                                
                                
                                    (
                                    0.001
                                    -
                                    0.03
                                    )
                                
                            
                        
                                             (15)

Kazuo teaches a composition having the base formula Fe(1-x-y)Sxβy, and further teaches that β can be boron (B) (page 18 of the original document, Figure 16). Further, Kazuo teaches that S is present in a range of 0.05 to 0.4; and that B is present in a range of 0.01 to 0.25. As such, the composition of Kazuo, e.g., Fe(1-(0.05-0.4)-(0.01-0.25))S(0.05-0.4)B(0.01-0.25) meets the composition as shown within (15) above. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I).

Claims 1, 4, 6-7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ohta (U.S. 2016/0027566). 

Regarding Claim 1, the examiner points out that the main component given within (1), having the caveats (2) through (14) as shown below:

                        
                            
                                
                                    
                                        
                                            (
                                            F
                                            e
                                        
                                        
                                            (
                                            1
                                            -
                                            
                                                
                                                    ∝
                                                    +
                                                    β
                                                
                                            
                                            )
                                        
                                    
                                    
                                        
                                            X
                                            1
                                        
                                        
                                            α
                                        
                                    
                                    
                                        
                                            X
                                            2
                                        
                                        
                                            β
                                        
                                    
                                    )
                                
                                
                                    (
                                    1
                                    -
                                    
                                        
                                            a
                                            +
                                            b
                                            +
                                            c
                                            +
                                            d
                                            +
                                            e
                                            +
                                            f
                                        
                                    
                                    )
                                
                            
                            
                                
                                    M
                                
                                
                                    a
                                
                            
                            
                                
                                    B
                                
                                
                                    b
                                
                            
                            
                                
                                    P
                                
                                
                                    c
                                
                            
                            
                                
                                    S
                                    i
                                
                                
                                    d
                                
                            
                            
                                
                                    C
                                
                                
                                    e
                                
                            
                            
                                
                                    S
                                
                                
                                    f
                                
                            
                        
                                                (1)
                        
                            X
                            1
                             
                            i
                            s
                             
                            o
                            n
                            e
                             
                            o
                            r
                             
                            m
                            o
                            r
                            e
                             
                            o
                            f
                             
                            C
                            o
                             
                            a
                            n
                            d
                             
                            N
                            i
                        
                                                                  (2)
                        
                            X
                            2
                             
                            i
                            s
                             
                            o
                            n
                            e
                             
                            o
                            r
                             
                            m
                            o
                            r
                            e
                             
                            o
                            f
                             
                            A
                            l
                            ,
                             
                            M
                            n
                            ,
                             
                            A
                            g
                            ,
                             
                            Z
                            n
                            ,
                             
                            S
                            n
                            ,
                             
                            A
                            s
                            ,
                             
                            S
                            b
                            ,
                             
                            C
                            u
                            ,
                             
                            C
                            r
                            ,
                             
                            B
                            i
                            ,
                             
                            N
                            ,
                             
                            O
                            ,
                             
                            a
                            n
                            d
                             
                            r
                            a
                            r
                            e
                             
                            e
                            a
                            r
                            t
                            h
                             
                            e
                            l
                            e
                            m
                            e
                            n
                            t
                            s
                        
                         (3)
                        
                            M
                             
                            i
                            s
                             
                            o
                            n
                            e
                             
                            o
                            r
                             
                            m
                            o
                            r
                            e
                             
                            o
                            f
                             
                            N
                            b
                            ,
                             
                            H
                            f
                            ,
                             
                            Z
                            r
                            ,
                             
                            T
                            a
                            ,
                             
                            M
                            o
                            ,
                             
                            W
                            ,
                             
                            T
                            i
                            ,
                             
                            a
                            n
                            d
                             
                            V
                        
                                                (4)
                        
                            0
                            ≤
                            a
                            ≤
                            0.160
                        
                                                                                  (5)
                        
                            0.20
                            ≤
                            b
                            ≤
                            0.200
                        
                                                                               (6)
                        
                            0
                            ≤
                            c
                            ≤
                            0.150
                        
                                                                                  (7)
                        
                            0
                            ≤
                            d
                            ≤
                            0.060
                        
                                                                                  (8)
                        
                            0
                            ≤
                            e
                            ≤
                            0.030
                        
                                                                                  (9)
                        
                            0.0010
                            ≤
                            f
                            ≤
                            0.030
                        
                                                                          (10)
                        
                            0.005
                            ≤
                            f
                            /
                            b
                            ≤
                            1.50
                        
                                                                          (11)
                        
                            α
                            ≥
                            0
                        
                                                                                      (12)
                        
                            β
                            ≥
                            0
                        
                                                                                      (13)
                        
                            0
                            ≤
                            α
                            +
                            β
                            ≤
                            0.50
                        
                                                                            (14)

The examiner points out that in giving this claim the broadest reasonable interpretation, caveats (2) - (5), (6) - (9), and (12) - (14) can be removed since these values include a zero amount; and (1) can be simplified into (15) as shown below.  

                        
                            
                                
                                    F
                                    e
                                
                                
                                    (
                                    1
                                    -
                                    
                                        
                                            (
                                            0.02
                                            -
                                            0.2
                                            )
                                            +
                                            (
                                            0.001
                                            -
                                            0.03
                                            )
                                        
                                    
                                    )
                                
                            
                            
                                
                                    B
                                
                                
                                    (
                                    0.02
                                    -
                                    0.2
                                    )
                                
                            
                            
                                
                                    S
                                
                                
                                    (
                                    0.001
                                    -
                                    0.03
                                    )
                                
                            
                        
                                             (15)

Ohta teaches an ultrafine-crystalline alloy having the compositional formula Fe100-x-y-zAxByXz (paragraph [0009]). Ohta states that A may be Au, and that X can be S; and further that Au may be present in a range “x” of 0<x<5, B may be present in a range “y” of 10≤y≤22, and S may be present in a range “z” of 0≤z≤10 (paragraph [0009]). Thus, within the compositional confines of Ohta, a composition satisfying (15) above must exist, e.g., Fe(100-(0-5)-(10-22)-(0-10))Au(0-5)B(10-22)S(0-10). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I). 
Regarding Claim 4, Ohta teaches the alloy comprising nanocrystals (paragraph [0013]). 
Regarding Claim 6, Ohta does not teach a compound phase other than a bcc phase, and thus meets the limitation of any other compound phases being present in an amount of 5% or less. 
Regarding Claim 7, Ohta teaches an ultrafine-crystalline alloy having the compositional formula Fe100-x-y-zAxByXz (paragraph [0009]). Ohta states that A may be Au, and that X can be S; and further that Au may be present in a range “x” of 0<x<5, B may be present in a range “y” of 10≤y≤22, and S may be present in a range “z” of 0≤z≤10 (paragraph [0009]). Thus, within the compositional confines of Ohta, a composition satisfying (15) above must exist, e.g., Fe(100-(0-5)-(10-22)-(0-10))Au(0-5)B(10-22)S(0-10), and further that the caveat of the instant claim, i.e., 0.005 ≤ f/b ≤ 0.500 would be satisfied. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I). 
Regarding Claim 9, Claim 10, and Claim 11, Ohta teaches the alloy of claim 1 being used to produce a dust core (required by Claim 9); a magnetic component (required by Claim 10); and an electronic device (required by Claim 11) (paragraph [0089])

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka (JP-62256411-A) as applied to claim 1 above, and further in view of Yamada (JP-2011023673-A). 

Regarding Claim 2, and Claim 3, Otsuka is relied upon for the reasons given above in addressing claim 1. However, Otsuka does not teach an average circularity. 
Yamada teaches an amorphous soft magnetic powder (translation, page 1, paragraph 1). Yamada teaches the powder having an average circularity as being 0.90 or more (translation, page 2, paragraph 8). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Yamada teaches this feature allows for denser parts to be made, thus improving the properties of the parts (translation, page 2, paragraph 9). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Otsuka with the concepts of Yamada with the motivation of producing denser parts having improved properties. 

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kazuo (JP-08064408-A) as applied to claim 1 above, and further in view of Yamada (JP-2011023673-A).

Regarding Claim 2, and Claim 3, Kazuo is relied upon for the reasons given above in addressing claim 1. However, Kazuo does not teach an average circularity. 
Yamada teaches an amorphous soft magnetic powder (translation, page 1, paragraph 1). Yamada teaches the powder having an average circularity as being 0.90 or more (translation, page 2, paragraph 8). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Yamada teaches this feature allows for denser parts to be made, thus improving the properties of the parts (translation, page 2, paragraph 9). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kazuo with the concepts of Yamada with the motivation of producing denser parts having improved properties. 

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ohta (U.S. 2016/0027566) as applied to claim 1 above, and further in view of Yamada (JP-2011023673-A).

Regarding Claim 2, and Claim 3, Ohta is relied upon for the reasons given above in addressing claim 1. However, Ohta does not teach an average circularity. 
Yamada teaches an amorphous soft magnetic powder (translation, page 1, paragraph 1). Yamada teaches the powder having an average circularity as being 0.90 or more (translation, page 2, paragraph 8). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Yamada teaches this feature allows for denser parts to be made, thus improving the properties of the parts (translation, page 2, paragraph 9). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ohta with the concepts of Yamada with the motivation of producing denser parts having improved properties. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ohta (U.S. 2016/0027566) as applied to claim 1 above, and further in view of Henmi (U.S. 2018/0154434). 

Regarding Claim 5, Ohta is relied upon for the reasons given above in addressing claims 1, and 4. However, Ohta is silent to the degree of crystallinity within the nanocrystals. 
Henmi teaches a soft magnetic material and method for manufacture (abstract). Henmi teaches nanocrystals having a crystallinity of 25% or more (paragraphs [0023], and [0034]). Henmi teaches that soft magnetic properties are improved with high degrees of crystallinity (paragraph [0034]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ohta with the concepts of Henmi with the motivation of improving the magnetic properties.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Otsuka (JP-62256411-A) as applied to claim 1 above, and further in view of Henmi (U.S. 2018/0154434). 

Regarding Claim 5, Otsuka is relied upon for the reasons given above in addressing claims 1, and 4. However, Otsuka is silent to the degree of crystallinity within the nanocrystals. 
Henmi teaches a soft magnetic material and method for manufacture (abstract). Henmi teaches nanocrystals having a crystallinity of 25% or more (paragraphs [0023], and [0034]). Henmi teaches that soft magnetic properties are improved with high degrees of crystallinity (paragraph [0034]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Otsuka with the concepts of Henmi with the motivation of improving the magnetic properties.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kazuo (JP-08064408-A) as applied to claim 1 above, and further in view of Henmi (U.S. 2018/0154434). 

Regarding Claim 5, Kazou is relied upon for the reasons given above in addressing claims 1, and 4. However, Kazou is silent to the degree of crystallinity within the nanocrystals. 
Henmi teaches a soft magnetic material and method for manufacture (abstract). Henmi teaches nanocrystals having a crystallinity of 25% or more (paragraphs [0023], and [0034]). Henmi teaches that soft magnetic properties are improved with high degrees of crystallinity (paragraph [0034]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kazou with the concepts of Henmi with the motivation of improving the magnetic properties.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295. The examiner can normally be reached M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN L HECKMAN/Examiner, Art Unit 1735                


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735